DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "4" have both been used to designate a “label strip”. With respect to reference character 4, see the instant specification on page 11 at lines 15, 17-18, 20, 22, and 28. All other location that recite “label strip” use reference character 8.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
(a) openings 9.3, see page 17 at lines 20 and 29, 
(b) first under pressure P1, see page 17 at lines 13 and 27 and page 18 at line 3, and 
(c) second under pressure P2, see page 18 at lines 5 and 8. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a “controller” and a “control unit”. For “controller”, see page 13 at lines 7, 9, and 11; page 15 at line 16; and page 16 at line 25. For “control unit”, see page 1, at line 27; page 14 at lines 2 and 4; and page 15 at line 10.

The drawings are objected to because each page of the drawings includes “11456 WO” at an edge – which should be removed so as not to be part of the drawings should the application issue as a patent.

The drawings are objected to because a lead line pointing to cutter 10, in Figure 1, lacks a reference number. See MPEP 608.02(V)(q). See a portion of Figure 1 below, from the instant application (annotations added by the examiner):

    PNG
    media_image1.png
    417
    560
    media_image1.png
    Greyscale
The drawings are objected to because reference character VB1, in Figure 4, lacks a lead line. See MPEP 608.02(V)(q) and (r).

The drawings are objected to because each reference character VB1 and VB2, in Figure 5, lacks a lead line. See MPEP 608.02(V)(q) and (r).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
the specification does not provide antecedent basis that the first vacuum region “extends
over a range of angles” in claim 14 at line 8, and 
the specification does not provide antecedent basis that the second vacuum region
“extends over a second range of angles” in claim 14 at line 9.

The substitute specification filed 1-29-2020 has been entered.
Claim Objections
Claims 14 and 16 are objected to because of the following informalities: 
	(a) claim 14, “label strip-feeder” (L3-4) should read “label-strip feeder”,
(b) claim 14, “said” or “the” should be inserted before “individual” at line 4, and 
(c) claim 16, “at said vacuum drum” should be inserted between “vacuum,” and “said” at line 2.
Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "said individual label" at line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 18 recites the limitation "said controller" at line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said controller” is interpreted as meaning the control unit in claim 18 at line 1.

Claim 21 recites the limitation "said controller" at line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said controller” is interpreted as meaning the control unit in claim 18 at line 1.

Claim 21 is indefinite when reciting that the processor operates in response to “variations in parameters indicative of operation” (L2-3) of the first and second vacuum systems in that the parameters have not been clearly defined such that one cannot determine the scope of the claim.  

Claim 23, the antecedent of “said vacuum cylinders” at line 3 (emphasis added by examiner) is not clearly defined in that claim 23 previously references “a plurality of vacuum cylinders” at line 2 (emphasis added by examiner) and “second and third vacuum cylinders” at lines 2-3 (emphasis added by examiner). The claim does not clearly define which vacuum cylinders are being referenced, i.e. those recited at line 2 and/or the second and third vacuum cylinders at lines 2-3
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for
“means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: control unit in claim 18. The corresponding structure is disclosed in the instant specification (and equivalents thereof) on page 13 at line 27 to page 14 at line 5 – a processor, a memory that interacts with the processor, an interface, and control lines.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 17-18, 22 and 25-26 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tobias (EP 2 837 572 A1 – submitted in the Information Disclosure Statement filed 1-29-20).
Claims 14 and 26: Tobias teaches an apparatus (i.e. labeling unit 1 at L290 in English translation of Tobias) [for labelling containers]. 
►The apparatus comprising:
●a [label]-strip feeder (i.e. roller 11, roller 12, deflection roller 13, deflection roller 14, splicing
unit 15, among other features) configured to feed a [label] strip (i.e. label
strip 2a at L290-300), 
●a vacuum drum (i.e. vacuum roller 9 at L324) configured receive individual [labels] (i.e. labels
2b at L311 and L324), and
●first and second vacuum sources (i.e. vacuum supply 19 at L326, vacuum supply 18 at L315).
►The [label]-strip feeder comprising:
●a cutter (i.e. drum 51 at L307) for separating the [label] strip into the individual [labels] (L309-
311), and 
●a vacuum cylinder (i.e. roller 6 and/or roller 7 at L309 and L321) that rotates about a vertical
axis (i.e. rollers 6 and 7 each having their own vertical axis passing through the page of
Figure 1; Figure 1 is a plan view – L276-277; Fig2B refers to the axis as axis A – Fig2B
is a representation of roller 6 at L280-281).
►The vacuum cylinder comprising: 
●an outer lateral surface [against which, during operation, a length of the [label] strip is held by
a vacuum] (Fig1 demonstrates an outer lateral surface for each vacuum cylinder 6/7).
►The outer lateral surface comprising:
●a first vacuum region that extends over a first range of angles, and 
●a second vacuum region that extends over a second range of angles where first and second
vacuum regions are separated from each other. See Figure 2B of Tobias below with
annotations added by the examiner:


    PNG
    media_image2.png
    1293
    951
    media_image2.png
    Greyscale

Note vacuum source 63a is separate from vacuum source 63b.
►[During operation: 
●the first vacuum region provides a first under-pressure, and
●the second vacuum region provides a second under-pressure that differs from the first under-
pressure (¶0041-0044).
►The vacuum drum is configured to:
●receive the individual [labels] from the vacuum cylinder (L321-324), 
●to hold the individual [labels] at an outer lateral surface thereof (L324-325; Fig1), and
●to transport the individual [labels] in a conveying direction by holding the [labels] with a force
that results from exposing the [labels] to a vacuum (L321-L327).
►Also:  
●the first vacuum source provides the vacuum at the vacuum drum (L326), and 

●the second vacuum source provides the vacuum at the vacuum cylinder (L314-315 and L321-
323).

With respect to the claim limitations of a label strip and a label: use of the word “label”, in these instances, does not provide a structural feature to the claimed structure. Such refers to a material operated upon (i.e., label material or a label) by the claimed structure and are not part of the claimed structure. 

With respect to the claim limitation of “for labeling container” (L1), such refers to an intended use of the claimed structure and does not provide a structural feature to the claimed structure. 

With respect to the claim limitation of “against which, during operation, a length of the label strip is held by a vacuum” (L6-7), such refers to an intended use of the claimed structure and does not provide a structural feature to the claimed structure

With respect to the claim limitation of “during operation, said first vacuum region provides a first under-pressure and said second vacuum region provides a second under-pressure that differs from said first under-pressure” (L10-12), such refers to an intended use of the claimed structure and does not provide a structural feature to the claimed structure.

Claim 15, the first and second vacuum sources are operable independently of one another (L326-327).

Claim 17, the first vacuum source 19 and the drum 9 are constituents of a first vacuum system and the vacuum cylinder 6/7 and the second vacuum source 18 are constituents of a second vacuum system. See Figure 1 of Tobias below with annotations added by the examiner:

    PNG
    media_image3.png
    965
    800
    media_image3.png
    Greyscale

	Claim 18 is being examined under 35 USC 112, 6th paragraph. Claim 18, Tobias teaches a control unit that is common to both the first and second vacuum systems (i.e. including the vacuum drum and the vacuum cylinder), the control unit being configured to control the first and second vacuum systems independently of each other such that the first and second vacuum systems provide different under-pressures. More specifically with respect to different under-pressures claimed, this claim limitation is considered to include innate pressure differences resulting from the equipment used (i.e. the manufacturer, the model, age thereof, material thereof) such that Tobias necessarily meets this claim limitation. The control unit in Tobias includes, among other features, a switch that controls a control disk of the vacuum cylinder and a switch that controls control rings of the vacuum drum – for independent operation (¶0017 ¶0024-0025 ¶0029-0030). The instant specification discloses the control unit on page 13 at line 27 to page 14 at line 5: processor, memory that interacts with processor, interface, control lines -- and includes equivalents thereof – such as the control unit of Tobias which is configured as claimed. Tobias is considered to meet this limitation of claim 18.
	Claims 22 and 25, the vacuum cylinder is a first vacuum cylinder (i.e. roller 6) from a plurality of vacuum cylinders (i.e. rollers 6/7 at L309 and L321), all of which are subjected to a vacuum provided by the second vacuum source, wherein the plurality of vacuum cylinders is a constituent of the second vacuum system (L150-155, L305-317, Fig1). Also, See Figure 1 of Tobias above with annotations added by the examiner. Note the vacuum sources for the first vacuum cylinder and drum 51 may be the same or separate and are necessarily driven electrically (L150-155; ¶7-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tobias (EP 2 837 572 A1 – submitted in the Information Disclosure Statement filed 1-29-20) as applied to claims 14-15, 17-18, 22 and 25-26 above, and further in view of Hundorf (US 2012/0024470 A1). Claim 19, Tobias does not teach first and second pressure sensors, wherein the first vacuum system includes the first pressure sensor and the second vacuum system includes the second pressure sensor.  
Hundorf teaches apparatus (i.e. apparatus 1 ¶2, 8) for transferring material from one vacuum cylinder (i.e. see 40 at Figs1, 2) to a vacuum drum there-below (¶8, 60; i.e. see 200 at Figs1, 2). The apparatus comprises a strip of material on the vacuum cylinder having reservoirs 50 with particulate material fed therein (¶8, 45; Fig1, 2). The vacuum drum has an outer surface having vacuum regions (i.e. vacuum chamber 210; vacuum chamber 220; ¶84). Vacuum chambers 210 and 220 extend over a range of angles and the vacuum chambers are separate. During operation the first vacuum region provides a first under-pressure and the second vacuum region provides a second under-pressure that differs from the first under-pressure (¶8). The vacuum drum is configured to receive the material from the vacuum cylinder, to hold the material at its outer surface, and to transport the material in a conveying direction by holding the material with a force that results from exposing the material to a vacuum (¶8, 60).  Hundorf indicates using a sensor (i.e. BD Sensors [model DMP 331]) which is a pressure sensor. The pressure sensor is place in a wall of one of the vacuum chambers to measure the pressure; and, from there the speed of the vacuum cylinder and vacuum drum may be the same or different (¶89-92). 
Hundorf is considered to be analogous to the claimed invention because they are both in the same field of using vacuum drums/cylinder for transferring. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Tobias a pressure sensor in the vacuum drum for the purpose of measuring the pressure such that the vacuum drum and vacuum cylinder may have necessary speeds as taught by Hundorf because this allows for proper drum speed which would be a desirable property for the apparatus of Tobias to be sure the strip does not lag during movement. With respect to duplicating a pressure sensor in the vacuum cylinder as well, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have also provided a sensor in the vacuum cylinder for the same reason; and, without a showing of unexpected results, the use of duplicate pressure sensors is not considered to be a patentable distinction over the prior art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tobias (EP 2 837 572 A1 – submitted in the Information Disclosure Statement filed 1-29-20) as applied to claims 14-15, 17-18, 22, and 25-26 above, and further in view of Otruba (US 2001/0017181). Claim 20, Tobias does not teach that the vacuum cylinder and the vacuum drum each include a rotation-angle sensor.
Otruba teaches a labeling apparatus where strip 4 is fed to an applicator drum 100 for deposit onto articles 2 (¶1, 35, 44). Otruba recites in paragraphs 47 and 48:
[0047] FIG. 2 illustrates the primary components involved in supplying and severing labels from web 4 in a controlled manner. Assembly 25 is under the control of a control system 200, which operates to control the supply rate of web 4 relative to the rotation of applicator drum 100. Applicator drum 100 is rotated via a main drive motor 85 coupled to the drum via a linkage diagrammatically represented at 86. The rate of rotation of drum 100 is measured via a rotational position sensor 88, which may be any type of known rotational position sensor such as an optical encoder. Control system 200 also receives the output of sensor 54 to generate therefrom a measurement of the linear feed rate of web 4. Control system 200 also receives a registration signal from registration sensor 74. 
Detail Description Paragraph - DETX (16):
   [0048] In response to these inputs, control system 200 controls a drive motor 36 to control the rate of rotation of supply roll 32, and thus the feed rate of web 4. Drive motor 36 is typically a servomotor, and as such, additional input is provided to control system 200 via a rotational position sensor 38 (e.g., an optical encoder) which provides feedback from drive motor 36. It should be appreciated that a similar servomotor may also be used to drive supply roll 34 in a similar manner. 
Otruba is considered to be analogous to the claimed invention because they are both in the same field of transferring a strip of material from a rotating drum to an article. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Tobias a rotational position sensor in the vacuum drum for the purpose of measuring its position such that the strip may have the necessary linear feed rate as taught by Otruba because this allows for proper linear feed rate which would be a desirable property for the apparatus of Tobias to be sure the strip does not lag during movement and to be sure of proper positioning of the material onto the article. With respect to duplicating a rotational position sensor in the vacuum cylinder as well, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have also provided a sensor in the vacuum cylinder for the same reason; and, without a showing of unexpected results, the use of duplicate rotational position sensors is not considered to be a patentable distinction over the prior art.
Claims 21 and 25 are rejected 35 U.S.C. 103 as being unpatentable over Tobias (EP 2 837 572 A1 – submitted in the Information Disclosure Statement filed 1-29-20). Claim 21, Tobias does not teach that a control unit including a processor configured to adjust vacuum capacity of the first and second vacuum sources in response to variations in parameters indicative of operation of the first and second vacuum systems. However, it is conventional and well-known in the art of Tobias to provide a central control unit for processing apparatus and functional data to adjust vacuum pressures in response thereto to be sure that the correct pressure is provide to avoid loss of fed strip material and incorrect material placement on a receiving article.
Claim 25, should it be not necessarily that the apparatus of Tobias is all electrically driven, it is conventional and well-known in the art to use electrically driven machinery over manually driven machinery for improved performance; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Tobias.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tobias (EP 2 837 572 A1 – submitted in the Information Disclosure Statement filed 1-29-20) as applied to claims 14-15, 17-18, 22 and 25-26 above, and further in view of minivac (see Wayback machine for publication date of May 17, 2017) or Beyer (US 2008/0112790 A1). Claim 24, Tobias does not teach that first and second vacuum sources are side channel compressors. 
	However, minivac teaches side channel compressors are conventional and well-known in the art for vacuum pumping and that the compressors provide a regenerative process; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Tobias that first/second vacuum sources are side channel compressors.
	Also, Beyer demonstrates side channel compressors are conventional and well-known in the art for vacuum pumping where one may maintain proper control over the sealing gap to improve pumping action (¶1-3); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Tobias that first/second vacuum sources are side channel compressors.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: claim 16, Tobias, alone or in combination with the other prior art of record, does not teach or fairly suggest that the vacuum drum comprises vacuum holders at which individual labels are held by the vacuum at the vacuum drum, the vacuum holders being offset about a vertical axis of the vacuum drum and being rotatable about the vertical axis of the drum in that although Franzmann teaches such holders to be known, using those holders in the apparatus of Tobias would destroy the functional purpose of the apparatus.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: claim 23, in Tobias the vacuum cylinder is a first vacuum cylinder from a plurality of vacuum cylinders (6/7), i.e., two. Tobias, alone or in combination with the other prior art of record, does not teach or fairly suggest, a third vacuum cylinder and wherein plurality of cylinders are exposed to vacuums from different vacuum sources – the apparatus further comprising a third vacuum system of which said third vacuum cylinder is a constituent.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745